         Case 1:21-cv-01222-AWI-SAB Document 8 Filed 08/17/21 Page 1 of 3



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JULIAN SANCHEZ,                                   )   Case No. 1:21-cv-01222-SAB (PC)
                                                       )
12                  Plaintiff,                         )
                                                       )   ORDER DIRECTING CLERK OF COURT TO
13           v.                                            RANDOMLY ASSIGN A DISTRICT JUDGE TO
                                                       )   THIS ACTION
14                                                     )
     GREEN, et al.,
                                                       )   FINDINGS AND RECOMMENDATIONS
15                  Defendants.
                                                       )   RECOMMENDING PLAINTIFF’S MOTION TO
                                                       )   PROCEED IN FORMA PAUPERIS BE DENIED
16                                                     )
                                                       )   (ECF No. 2)
17                                                     )
18           Plaintiff Julian Sanchez is proceeding pro se in this civil rights action pursuant to 42 U.S.C. §
19   1983.
20           Plaintiff filed the instant complaint on August 12, 2021, along with a motion to proceed in
21   forma pauperis.
22                                                         I.
23                                             LEGAL STANDARD
24           28 U.S.C. § 1915(a)(1) permits a plaintiff to bring a civil action “without prepayment of fees or
25   security thereof” if the plaintiff submits a financial affidavit that demonstrates the plaintiff's “is unable
26   to pay such fees or give security therefor.” A prisoner seeking to bring a civil action must, in addition
27   to filing an affidavit, “submit a certified copy of the trust fund account statement ... for the 6-month
28

                                                           1
           Case 1:21-cv-01222-AWI-SAB Document 8 Filed 08/17/21 Page 2 of 3



1    period immediately preceding the filing of the complaint ... obtained from the appropriate official of

2    each prison at which the prisoner is or was confined.” 28 U.S.C. § 1915(a)(2).

3                                                         II.

4                                                  DISCUSSION

5            Plaintiff has filed an application declaring that, due to his poverty, he is unable to pre-pay the

6    full amount of fees and costs for these proceedings or give security therefor, and that he believes that

7    he is entitled to the relief sought in his complaint. On August 16, 2021, the Court received a certified

8    inmate statement report by an officer of the California Department of Corrections and Rehabilitation.

9    (ECF No. 6.) The statement provides the activity in Plaintiff's inmate trust account for the entire six-

10   month period preceding the filing of the complaint. Plaintiff's certified inmate statement report

11   indicates that he currently has an available sum of $747.14 on account to his credit at Kern Valley

12   State Prison. Thus, the available balance in Plaintiff’s account reflects that he can pay the $402.00

13   filing fee for this action.

14           Based on the foregoing, the information that Plaintiff has provided to the Court reflects that he

15   is financially able to pre-pay the entire filing fee to commence this action. Although the Ninth Circuit

16   Court of Appeals has held that “the filing fee ... should not take the prisoner's last dollar,” Olivares v.

17   Marshall, 59 F.3d 109, 112 (9th Cir. 1995), in these circumstances, it appears Plaintiff has sufficient

18   funds to pre-pay the $402.00 filing fee with money left over. Should Plaintiff have additional

19   information to provide the Court, or should his available balance change by the time he receives this

20   order, he may notify the Court. However, the Court has the authority to consider any reasons and

21   circumstances for any change in Plaintiff's available assets and funds. See also Collier v. Tatum, 722

22   F.2d 653, 656 (11th Cir. 1983) (district court may consider an unexplained decrease in an inmate's

23   trust account, or whether an inmate's account has been depleted intentionally to avoid court costs).

24   Therefore, Plaintiff's motion to proceed in forma pauperis must be denied. If Plaintiff wishes to

25   proceed with this action, Plaintiff must pre-pay the $402.00 filing fee in full.

26   ///

27   ///

28   ///

                                                          2
         Case 1:21-cv-01222-AWI-SAB Document 8 Filed 08/17/21 Page 3 of 3



1                                                          III.

2                                      ORDER AND RECOMMENDATIONS

3              Accordingly, it is HEREBY ORDERED that the Clerk of the Court to randomly assign a

4    Fresno District Judge to this action.

5              Further, IT IS HEREBY RECOMMENDED that:

6              1.      Plaintiff's motion to proceed in forma pauperis, (ECF No. 2), be DENIED; and

7              2.      Plaintiff be ordered to pay the $402.00 filing fee in full in order to proceed with this

8                      action.

9              These Findings and Recommendations will be submitted to the United States District Judge

10   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

11   after being served with these Findings and Recommendations, Plaintiff may file written objections

12   with the court. The document should be captioned “Objections to Magistrate Judge's Findings and

13   Recommendations.” Plaintiff is advised that the failure to file objections within the specified time may

14   result in the waiver of the “right to challenge the magistrate's factual findings” on appeal. Wilkerson v.

15   Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir.

16   1991)).

17
18   IT IS SO ORDERED.

19   Dated:         August 17, 2021
20                                                         UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27
28

                                                            3
